ORDER

PER CURIAM.
Scott Barmore (Appellant) appeals from the judgment of the trial court entered upon a jury verdict finding him guilty as a prior and persistent offender of first-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s ruling on Appellant’s motion to suppress was supported by substantial evidence. State v. Davis, 32 S.W.3d 603, 610 (Mo.App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).